                                           Case 3:20-cv-07182-JCS Document 85 Filed 12/29/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                    Case No. 20-cv-07182-JCS
                                                        Plaintiff,                          ORDER DENYING ADMINISTRATIVE
                                   8
                                                                                            MOTION FOR SETTLEMENT
                                                 v.                                         CONFERENCE REFERRAL
                                   9
                                         BRANDTOTAL LTD., et al.,                           Re: Dkt. No. 81
                                  10
                                                        Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Defendants BrandTotal Ltd. and Unimania, Inc.’s administrative motion for referral to a
                                  14   settlement conference is DENIED, without prejudice to the parties filing a joint motion for referral
                                  15   to a settlement conference or any other form of alternative dispute resolution that all parties
                                  16   believe would be worthwhile.
                                  17          IT IS SO ORDERED.
                                  18   Dated: December 29, 2020
                                  19                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
